Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
2nd day of April, 2007 (the “Effective Date”), by and between Willdan Group,
Inc., a Delaware corporation (“Company”), and Thomas D. Brisbin, an individual
(“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A.  Company desires to employ Executive to carry out the duties and
responsibilities described below on the terms and conditions hereinafter set
forth.

B.  Executive desires to accept such employment on such terms and conditions.

C.  This Agreement shall govern the employment relationship between Executive
and Company from and after the Effective Date and supersedes all previous
agreements with respect to such relationship.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.             Retention and Duties.

1.1          Retention.  Company hereby hires, engages and employs Executive for
the Employment Period, as defined in Section 2), on the terms and conditions set
forth in this Agreement.  Executive hereby accepts and agrees to such hiring,
engagement and employment, on the terms and conditions so set forth.

1.2          Duties.  During the Employment Period, Executive shall serve
Company as its President and Chief Executive Officer and shall have the powers,
duties and obligations of management usually vested in the office of the chief
executive officer of a corporation, subject to the directives of Company’s Board
of Directors (the “Board”) and the corporate policies of Company as they are in
effect from time to time throughout the Employment Period, including, without
limitation, Company’s business conduct and ethics policies, as they may change
from time to time.  During the Employment Period, Executive shall report solely
to the Board.

1.3          No Other Employment; Minimum Time Commitment.  During the
Employment Period, Executive shall both (i) devote substantially all of
Executive’s business time, energy and skill to the performance of Executive’s
duties for Company, and (ii) hold no other employment.  Executive’s service on
the boards of directors (or similar body) of other business entities, or the
provision of other services thereto, is subject to the prior written approval of
the Board, which may not be unreasonably withheld.  Company shall have the right
to require Executive to resign from any board or similar body on which he may
then serve if the

1


--------------------------------------------------------------------------------


Board reasonably determines that Executive’s service on such board or body
interferes with the effective discharge of Executive’s duties and
responsibilities to Company or that any business related to such service is then
in competition with any business of Company or any of its affiliates, successors
or assigns.  Nothing in this Section 1.3 shall be construed as preventing
Executive from engaging in the investment of his personal assets. 
Notwithstanding the foregoing, Executive may provide outside consulting services
with the prior consent of Company’s Board.

1.4          No Breach of Contract.  Executive represents to Company that: (i)
the execution and delivery of this Agreement by Executive and Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any other agreement or policy
to which Executive is a party or otherwise bound; (ii) Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other person or entity which would prevent, or be
violated by, Executive entering into this Agreement or carrying out his duties
hereunder; and (iii) Executive is not bound by any confidentiality, trade secret
or similar agreement with any other person or entity.

1.5          Location.  Executive’s principal place of employment shall be
Company’s principal executive offices located in Anaheim, California.  Executive
agrees that he will be regularly present at Company’s principal executive
offices.  Executive acknowledges that he may be required to travel from time to
time in the course of performing his duties for Company.

2.             Employment Period.  The “Employment Period” shall be a period of
three (3) years commencing on the Effective Date and ending on the third
anniversary of the Effective Date (the “Termination Date”); provided, however,
that this Agreement shall be automatically renewed, and the Employment Period
shall be automatically extended for one (1) additional year on the Termination
Date and each anniversary of the Termination Date thereafter, unless either
party gives notice, in writing, at least sixty (60) days prior to the expiration
of the Employment Period (including any renewal thereof) of such party’s desire
to terminate the Employment Period.  The term “Employment Period” shall include
any extension thereof pursuant to the preceding sentence.  Provision of notice
that the Employment Period shall not be extended or further extended, as the
case may be, shall not constitute a breach of this Agreement and shall not
constitute “Good Reason” for purposes of this Agreement.  Notwithstanding the
foregoing, the Employment Period is subject to earlier termination as provided
below in this Agreement.

3.             Compensation.

3.1          Base Salary.  Executive’s base salary (the “Base Salary”) shall be
paid in accordance with Company’s regular payroll practices in effect from time
to time (presently bi-weekly), but not less frequently than in monthly
installments.  Executive’s Base Salary for the first twelve (12) months of the
Employment Period shall be at an annualized rate of Two Hundred and Fifty
Thousand Dollars ($250,000).  Company will review Executive’s Base Salary at
least annually and may increase (but not decrease) Executive’s Base Salary from
the rate then in effect based on such review.

2


--------------------------------------------------------------------------------


3.2          Incentive Bonus.  During the Employment Period, Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”).  For the
first twelve (12) months of the Employment Period, Executive’s Incentive Bonus
amount shall be Two Hundred and Fifty Thousand Dollars ($250,000).  Thereafter,
Executive’s Incentive Bonus shall be in an amount to be determined by the Board
in its sole discretion, based on the performance objectives established by the
Board for the particular 12-month period covered by the bonus.  In each case,
payment of Executive’s Incentive Bonus is contingent on Executive’s continued
employment with Company through the last day of the 12-month period covered by
the bonus.

3.3          Stock Option Grant.  Company has approved the grant to Executive,
as of the Effective Date, of an option to purchase 100,000 shares of Company’s
common stock (“Common Stock”) at an exercise price per share equal to the
closing price of a share of the Common Stock on the Effective Date (the
“Option”).  The Option is intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), to the maximum extent possible within the limitations of
the Code.  The Option will vest in substantially equal annual installments over
the three-year period following the date of grant.  The vesting of each
installment of the Option will occur only if Executive remains continuously
employed with Company through the respective vesting dates.  The maximum term of
the Option is ten (10) years from the date of grant of the Option, subject to
earlier termination upon the termination of Executive’s employment with Company,
a change in control of Company and similar events.  In the event there is a
change in control of Company during Executive’s employment, all Options that
have not already vested shall immediately vest.  The Option has been granted
under the Willdan Group, Inc. 2006 Stock Incentive Plan (the “Plan”), a copy of
which has been provided to Executive, is subject to the approval by the
Company’s shareholders of the Plan, and is subject to such further terms and
conditions as set forth in a written stock option agreement to be entered into
by Company and Executive to evidence the Option (the “Option Agreement”).  Such
Option Agreement shall be in substantially the form attached hereto as Exhibit
A.  Notwithstanding the foregoing provisions of this Section 3.3, the grant of
the Option is subject to approval of the Plan by Company’s stockholders at
Company’s next annual meeting.

4.             Benefits.

4.1          Retirement, Welfare and Fringe Benefits.  During the Employment
Period, Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by Company to Company’s employees generally, in accordance with the
eligibility and participation provisions of such plans and as such plans or
programs may be in effect from time to time.

4.2          Reimbursement of Business Expenses.  During the Employment Period,
Executive is authorized to incur and shall be reimbursed for all reasonable
business expenses in carrying out Executive’s duties for Company under this
Agreement, subject to Company’s expense reimbursement policies (including,
without limitation, any policies concerning proper documentation of such
expenses) in effect from time to time.

4.3          Vacation and Other Leave.  During the Employment Period, Executive
shall accrue and be entitled to take paid vacation in accordance with Company’s
vacation policies in effect from time to time.  Executive shall also be entitled
to all holiday and leave pay generally available to other executives of Company.

3


--------------------------------------------------------------------------------


4.4          Automobile Expenses.  During the Employment Period, the Corporation
shall provide Executive with an automobile allowance of $900 per month.

5.             Termination.

5.1          Termination by Company.  Executive’s employment by Company, and the
Employment Period, may be terminated at any time by Company: (i) with Cause (as
defined in Section 5.5), or (ii) with no less than sixty (60) days advance
notice to Executive, without Cause, or (iii) in the event of Executive’s death,
or (iv) in the event that the Board determines in good faith that Executive has
a Disability (as defined in Section 5.5).

5.2          Termination by Executive.  Executive’s employment by Company, and
the Employment Period, may be terminated by Executive with no less than sixty
(60) days advance notice to Company; provided, however, that in the case of a
termination for Good Reason, Executive may provide immediate written notice if
Company fails to, or cannot, reasonably cure the event that constitutes Good
Reason.

5.3          Benefits Upon Termination.  If Executive’s employment by Company is
terminated during the Employment Period for any reason by Company or by
Executive (in any case, the date that Executive’s employment by Company
terminates is referred to as the “Severance Date”), Company shall have no
further obligation to make or provide to Executive, and Executive shall have no
further right to receive or obtain from Company, any payments or benefits except
as follows:

(a)           Company shall pay Executive (or, in the event of his death,
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

(b)           If, during the Employment Period (but not upon the expiration of
the Employment Period or at any time thereafter), Executive’s employment with
Company terminates as a result of an Involuntary Termination (as defined in
Section 5.5), Company shall continue to pay Executive (in addition to the
Accrued Obligations), subject to tax withholding and other authorized deductions
and subject to the release requirement of Section 5.4, an amount equal to his
Base Salary at the annual rate in effect on the Severance Date for the period
commencing on the Severance Date and ending on the Termination Date (or, if the
Employment Period has been automatically extended pursuant to Section 2, the
next succeeding anniversary of the Termination Date) (the “Severance Period”),
such payments to be made in equal installments on a bi-weekly basis.  In
addition, Company shall pay the cost of Executive’s premiums charged to continue
medical coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), at the same or reasonably equivalent medical coverage for Executive
(and, if applicable, Executive’s eligible dependents) as in effect immediately
prior to the Severance Date, provided that Company’s obligation to make any
payment pursuant to this sentence shall cease upon the first to occur of the
date Executive becomes eligible for medical coverage with another employer or
the last day of the Severance Period.

Notwithstanding the foregoing provisions of this Section 5.3, if Executive
breaches his obligations under Section 7 or 8 of this Agreement at any time,
from and after the date of such breach, Executive will no longer be entitled to,
and Company will no longer be obligated to pay, any remaining unpaid portion of
any benefits provided in Section 5.3(b).

4


--------------------------------------------------------------------------------


The foregoing provisions of this Section 5.3 shall not affect: (i) Executive’s
receipt of benefits otherwise due terminated employees under group insurance
coverage consistent with the terms of the applicable Company welfare benefit
plan; (ii) Executive’s rights under COBRA to continue participation in medical,
dental, hospitalization and life insurance coverage; or (iii) Executive’s
receipt of benefits otherwise due in accordance with the terms of Company’s
401(k) plan (if any).  In no event shall Company’s obligations to Executive
exceed the sum of the Accrued Obligations, the benefits provided in Section
5.3(b) and the benefits contemplated by this paragraph, regardless of the manner
of Executive’s termination.

5.4          Release; Exclusive Remedy.

(a)           This Section 5.4 shall apply notwithstanding anything else
contained in this Agreement or any stock option, restricted stock or other
equity-based award agreement to the contrary.  As a condition precedent to any
Company obligation to Executive pursuant to Section 5.3(b) or any obligation to
accelerate vesting of any equity-based award in connection with the termination
of Executive’s employment, Executive shall, upon or promptly following his last
day of employment with Company, provide Company with a valid, executed general
release agreement in a form acceptable to Company, and such release agreement
shall have not been revoked by Executive pursuant to any revocation rights
afforded by applicable law.  Company shall have no obligation to make any
payment to Executive pursuant to Section 5.3(b) (or otherwise accelerate the
vesting of any equity-based award in the circumstances as otherwise contemplated
by the applicable award agreement) unless and until the release agreement
contemplated by this Section 5.4 becomes irrevocable by Executive in accordance
with all applicable laws, rules and regulations.

(b)           Executive agrees that the general release agreement described in
Section 5.4(a) will require that Executive acknowledge, as a condition to the
payment of any benefits under Section 5.3(b), that the payments contemplated by
Section 5.3(b) (and any applicable acceleration of vesting of an equity-based
award in accordance with the terms of such award in connection with the
termination of Executive’s employment) shall constitute the exclusive and sole
remedy for any termination of his employment, and Executive will be required to
covenant, as a condition to receiving any such payment (and any such accelerated
vesting), not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.  Company and Executive acknowledge and
agree that there is no duty of Executive to mitigate damages under this
Agreement.  All amounts paid to Executive pursuant to Section 5.3 shall be paid
without regard to whether Executive has taken or takes actions to mitigate
damages.

5


--------------------------------------------------------------------------------


5.5          Certain Defined Terms.

(a)           As used herein, “Accrued Obligations” means:

(i)            any Base Salary that had accrued but had not been paid (including
accrued and unpaid vacation time) on or before the Severance Date; and

(ii)           any Incentive Bonus payable pursuant to Section 3.2 earned by
Executive with respect to any bonus period ending prior to the Severance Date,
to the extent such bonus has not been paid as of the Severance Date; and

(iii)          any reimbursement due to Executive pursuant to Section 4.2 for
expenses incurred by Executive on or before the Severance Date.

(b)           As used herein, “Cause” shall mean, as reasonably determined by
the Board (excluding Executive, if he is then a member of the Board), (i) any
act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of Company which is intended to result in
substantial personal enrichment of Executive and is reasonably likely to result
in material harm to Company, (ii) Executive’s commission of a felony, (iii) a
willful act by Executive which constitutes misconduct and is materially
injurious to Company, or (iv) continued willful violations by Executive of
Executive’s obligations to Company after there has been delivered to Executive a
written demand for performance from Company which describes the basis for
Company’s belief that Executive has willfully violated his obligations to
Company.

(c)           As used herein, “Disability” shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders Executive
unable to perform the essential functions of his employment with Company, even
with reasonable accommodation that does not impose an undue hardship on Company,
for more than 180 days in any 12-month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

(d)           As used herein, “Good Reason” shall mean the occurrence of any of
the following without Executive’s express written consent: (i) a material
reduction of Executive’s duties, position or responsibilities relative to
Executive’s duties, position or responsibilities in effect immediately prior to
such reduction, or the removal of Executive from such duties, position and
responsibilities; (ii) a reduction by Company of Executive’s Base Salary or
Incentive Bonus opportunity as in effect immediately prior to such reduction;
(iii) a material reduction by Company in the kind or level of employee benefits
to which Executive is entitled immediately prior to such reduction with the
result that Executive’s overall benefits package is materially reduced; or (iv)
the relocation of Executive to a facility or a location more than fifty (50)
miles from Company’s current principal office location; provided that Good
Reason shall not exist pursuant to clause (i), (ii), (iii) or (iv) above unless
Executive shall have first provided written notice to Company of the
circumstances giving rise to such claim of Good Reason and Company shall have
failed to reasonably cure such circumstances promptly upon (and in no event more
than 30 days after) its receipt of such notice; further provided that any notice
of termination for Good Reason must be made not later than 180 days after the
circumstances giving rise to such claim of Good Reason are first known to exist
(or first reasonably should have been known to exist) by Executive.

6


--------------------------------------------------------------------------------


(e)           As used herein, “Involuntary Termination” shall mean a termination
of Executive’s employment by Company without Cause or by Executive for Good
Reason.  For purposes of this Agreement, the term Involuntary Termination shall
not include a termination of Executive’s employment due to Executive’s death or
Disability.

5.6.         Notice of Termination.  Any termination of Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party.  The notice of termination shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.

5.7          Limitation on Benefits.

(a)           Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, Executive under any
other Company plan or agreement (such payments or benefits are collectively
referred to as the “Benefits”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Benefits shall be reduced (but not below zero) if and
to the extent that a reduction in the Benefits would result in Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if Executive received all
of the Benefits (such reduced amount is referred to hereinafter as the “Limited
Benefit Amount”).  Unless Executive shall have given prior written notice
specifying a different order to Company to effectuate the Limited Benefit
Amount, Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).  Any notice given by Executive pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Executive’s rights and entitlements to
any benefits or compensation.

(b)           A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Company’s independent public accountants or
another certified public accounting firm of national reputation designated by
Company (the “Accounting Firm”) at Company’s expense.  The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Company and Executive within five
(5) days of the date of termination of Executive’s employment, if applicable, or
such other time as requested by Company or Executive (provided Executive
reasonably believes that any of the Benefits may be subject to the Excise Tax),
and if the Accounting Firm determines that no Excise Tax is payable by Executive
with respect to any Benefits, it shall furnish Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to any such Benefits.  Unless Executive provides written notice to
Company within ten (10) days of the delivery of the Determination to Executive
that he disputes such Determination, the Determination shall be binding, final
and conclusive upon Company and Executive.

7


--------------------------------------------------------------------------------


6.             Confidentiality, Proprietary Information; Inventions and
Developments.

6.1          Company Information. Executive agrees to hold in strictest
confidence, and not to use or disclose, except for the benefit of Company, to
any person, firm or corporation, any Confidential Information of Company or any
of its affiliates (Company and its affiliates are referred to, collectively, as
the “The Company Group”).  “Confidential Information” means any of The Company
Group proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, products, services, customer lists and
customers (including, but not limited to, customers of The Company Group on whom
Executive calls or with whom Executive becomes acquainted during the Employment
Term), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering data, hardware configuration
information, marketing, financial or other business information which are (a)
disclosed to Executive by The Company Group either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment, or (b)
developed by Executive on behalf of The Company Group.  All inventions and
developments on the part of Executive during the Employment Term shall be “works
for hire” on behalf of The Company Group and shall be the sole property of The
Company Group.  Confidential Information does not include any of the foregoing
items which has become publicly known or made generally available through no
wrongful act of Executive or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof.

6.2          Former Employer Information.  Executive will not, during the
Employment Term improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
Executive will not bring onto the premises of Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

6.3          Third Party Information.  Executive recognizes that The Company
Group has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on The Company Group’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
Executive’s work for the Company consistent with The Company Group’s agreement
with such third party.

7.             Protective Covenant.  Executive acknowledges and recognizes the
highly competitive nature of the businesses of Company, the amount of sensitive
and confidential information involved in the discharge of Executive’s position
with Company, and the harm to Company that would result if such knowledge or
expertise was disclosed or made available to a competitor.  Based on that
understanding, Executive hereby expressly agrees that he will not, directly or
indirectly, at any time during the Employment Period and for a period of one (1)
year thereafter, (i) engage in any business for Executive’s own account or
otherwise derive any personal benefit from any business that competes directly
or indirectly with the business of The Company Group, (ii) enter the employ of,
or render any services to, any person engaged in any business that

8


--------------------------------------------------------------------------------


competes directly or indirectly with the business of any entity within The
Company Group, or (iii) acquire a financial interest in any person engaged in
any business that competes directly or indirectly with the business of any
entity within The Company Group as an individual, partner, member, shareholder,
officer, director, principal, agent, trustee or consultant.  For purposes of
this Agreement, businesses in competition with The Company Group shall include,
without limitation, businesses which any entity within The Company Group
conducts operations as of Executive’s Severance Date, and any businesses that
any entity within The Company Group has specific plans to conduct operations in
the future and as to which Executive is aware of such planning, whether or not
such businesses have or have not as of the Severance Date commenced operations. 
Notwithstanding the foregoing, Executive may, directly or indirectly, own,
solely as an investment, securities of any person which are publicly traded on a
national or regional stock exchange or on an over-the-counter market if
Executive (i) is not a controlling person of, or a member of a group which
controls, such person, and (ii) does not, directly or indirectly, beneficially
own more than five percent (5%) or more of any class of securities of such
person.  In addition, subject to approval by the Board, Executive shall be
entitled to purchase securities of a business in competition with The Company
Group if such securities are offered to investors irrespective of any employment
or other participation in such business by the investor.

8.             Anti-Solicitation.

8.1          Business Relationships.  Executive agrees that during the
Employment Period and for a period of one (1) year thereafter, Executive will
not, directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner or participant in any
business, influence or attempt to influence customers, vendors, suppliers, joint
venturers, associates, consultants, agents, or partners of The Company Group,
either directly or indirectly, to divert their business away from The Company
Group, to any individual, partnership, firm, corporation or other entity then in
competition with the business of any entity within The Company Group, and
Executive will not otherwise materially interfere with any business relationship
of any entity within The Company Group.

8.2          Employees.  Executive agrees that during the Employment Period and
for a period of one (1) year thereafter, Executive will not, directly or
indirectly, individually or as a consultant to, or as an employee, officer,
stockholder, director or other owner of or participant in any business, solicit
(or assist in soliciting) any person who is then, or at any time within six (6)
months prior thereto was, an employee of an entity within The Company Group who
earned annually $25,000 or more as an employee of such entity during the last
six (6) months of his or her own employment to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in The Company Group.

9.             Acknowledgements; Remedies.  Executive represents that he (i) is
familiar with the foregoing covenants not to compete and not to solicit set
forth in Sections 7 and 8, (ii) is fully aware of his obligations hereunder,
(iii) agrees to the reasonableness of the length of time, scope and geographic
coverage of the foregoing covenants not to compete and not to solicit, and (iv)
agrees that such covenants are necessary to protect Company’s confidential and
proprietary information, good will, stable workforce, and customer relations. 
Executive agrees that a breach of any of the foregoing covenants in Sections 7
and 8 would cause immediate and irreparable

9


--------------------------------------------------------------------------------


harm to Company that would be difficult or impossible to measure, and that
damages to Company for any such injury would therefore be an inadequate remedy
for any such breach.  Accordingly, Executive agrees that if Executive breaches
any term of any of the covenants set forth in such sections, Company shall be
entitled, in addition to and without limitation upon all other remedies Company
may have under this Agreement, at law or otherwise, to obtain injunctive or
other appropriate equitable relief to restrain any such breach upon a showing by
Company of the legal requirements to obtain such relief.

10.          Indemnification, Liability Insurance.  Company agrees to indemnify
Executive and hold Executive harmless to the fullest extent permitted by
applicable law and under the bylaws of Company against and in respect to any and
all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, and damages resulting from
Executive’s good-faith performance of Executive’s duties and obligations to
Company.  Company shall cover Executive under directors and officers liability
insurance both during and, while potential liability exists (but in any case not
for more than six years), after the term of this Agreement in substantially the
same amount and on substantially the same terms as Company covers its other
active officers and directors.

11.          Withholding Taxes.  Notwithstanding anything herein to the
contrary, Company may withhold (or cause there to be withheld, as the case may
be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

12.          Assignment.  This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that in the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of Company hereunder.

13.          Section Headings; Number and Gender.  The section headings of, and
titles of paragraphs and subparagraphs contained in this Agreement are for the
purpose of convenience only, and they neither form a part of this Agreement nor
are they to be used in the construction or interpretation thereof.  As used
herein, where the context requires, the singular shall include the plural, the
plural shall include the singular, and any gender shall include all other
genders.

14.          Governing Law.  This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.  Jurisdiction and venue of any action pertaining to
the Agreement shall be in Orange County, California.

15.          Severability.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

10


--------------------------------------------------------------------------------


16.          Entire Agreement.  This Agreement, together with the Option
Agreement, embodies the entire agreement of the parties hereto respecting the
matters within its scope.  This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof.  Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

17.          Modifications.  This Agreement may not be amended, modified or
changed, in whole or in part, except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.

18.          Waiver.  Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

19.          Mediation.  Any controversy arising out of or relating to
Executive’s employment (whether or not before or after the expiration of the
Employment Period), any termination of Executive’s employment, this Agreement,
the Option Agreement, the enforcement or interpretation of any of such
agreements, or because of an alleged breach, default, or misrepresentation in
connection with any of the provisions of any such agreement, including (without
limitation) any state or federal statutory claims, shall be submitted to
mediation in Orange County, California, before a mediator selected from Judicial
Arbitration and Mediation Services, Inc. or its successor (“JAMS”), or if JAMS
is no longer able to supply the mediator, such mediator shall be selected from
the American Arbitration Association; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while mediation
is pending.  All matters not resolved by mediation may be litigated.  The
parties agree that Company shall be responsible for payment of the forum costs
of any mediation hereunder, including the mediator’s fee.

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 19, Executive and Company acknowledge that
any breach of any of the covenants or provisions contained in Section 7 or 8 of
this Agreement could result in irreparable injury to either of the parties
hereto for which there might be no adequate remedy at law, and that, in the
event of such a breach or threat thereof, the non-breaching party shall be
entitled to obtain a temporary restraining order and/or a preliminary injunction
and a permanent injunction restraining the other party hereto from engaging in
any activities prohibited by any covenant or provision in Section 7 or 8 of this
Agreement or such other equitable relief as may be required to enforce
specifically any of such covenants or provisions.

11


--------------------------------------------------------------------------------


20.          Insurance.  Company shall have the right at its own cost and
expense to apply for and to secure in its own name, or otherwise, life, health
or accident insurance or any or all of them covering Executive, and Executive
agrees to submit to any usual and customary medical examination and otherwise
cooperate with Company in connection with the procurement of any such insurance
and any claims thereunder.

21.          Notices.

(a)           All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested.  Any notice shall be duly addressed to the
parties as follows:

(i)

if to Company:Willdan Group, Inc.

 

2401 E. Katella Avenue, #300

 

Anaheim, CA 92806

 

Attn: Board of Directors

 

 

with a copy to:

 

 

Robert L. Lavoie, Esq.

 

LAVOIE, McCAIN & JARMAN

 

2401 E. Katella Ave.,

 

Suite 310Anaheim, CA 92806

 

 

(ii)

if to Executive, to the address most recently on file in the payroll records of
Company.

 

(b)           Any party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this Section 21 for the giving of notice.  Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

22.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.  Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

12


--------------------------------------------------------------------------------


23.          Legal Counsel; Mutual Drafting.  Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice.  Each party has
cooperated in the drafting, negotiation and preparation of this Agreement. 
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language.  Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

24.          Code Section 409A.

(a)           It is intended that any amounts payable under this Agreement and
Company’s and Executive’s exercise of authority or discretion hereunder shall
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) (“Code Section 409A”) so as not to
subject Executive to payment of any interest or additional tax imposed under
Code Section 409A.  To the extent that any amount payable under this Agreement
would trigger the additional tax imposed by Code Section 409A, the Agreement
shall be modified to avoid such additional tax yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Executive.

(b)           Notwithstanding any provision of this Agreement to the contrary,
if Executive is a “specified employee” as defined in Code Section 409A,
Executive shall not be entitled to any payments upon a termination of his
employment until the earlier of (i) the date which is six (6) months after his
termination of employment for any reason other than death, or (ii) the date of
Executive’s death.  Furthermore, with regard to any benefit to be provided upon
a termination of employment, to the extent required by Code Section 409A,
Executive shall pay the premium for such benefit during the aforesaid period and
be reimbursed by the Corporation therefor promptly after the end of such
period.  Any amounts otherwise payable to Executive following a termination of
his employment that are not so paid by reason of this Section 24(b) shall be
paid as soon as practicable after the date that is six (6) months after the
termination of Executive’s employment (or, if earlier, the date of Executive’s
death).  The provisions of this Section 24(b) shall only apply if, and to the
extent, required to comply with Code Section 409A.

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
Effective Date.

“COMPANY”

 

“EXECUTIVE”

 

 

 

Willdan Group, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Win Westfall

 

/s/ Thomas D. Brisbin

Name:

 

Win Westfall

 

Thomas D. Brisbin

Title:

 

Chairman of the Board

 

 

 

13


--------------------------------------------------------------------------------